EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Victor Pyter (Registration No. 71,236) on Jan 07, 2021. 

The claims had been amended as following:

1.  (Currently Amended)  A system, comprising a processor to:
receive a plurality of videos;
generate a plurality of image clouds based on the videos, wherein each of the image clouds of a first set of image clouds of the plurality of image clouds represents a video and comprises a plurality of associated images representing scenes of the video, wherein a basic view of the each image cloud comprises a group of images placed one on top of each other with small parts of the plurality of associated images protruding out from under a representative image on top, wherein the plurality of image clouds comprises [[a]] the first set of image clouds with a first level of granularity and a second set of image clouds with a second level of granularity that includes more detail than the first level of granularity;
the representative image and [[a]] the plurality of associated images partially displayed behind and around on all sides of the representative image to form a cloud;
expand, in response to a first user interaction with an image cloud of the first set of image clouds, the image cloud to present an expanded image cloud comprising the representative image and the plurality of associated images displayed around on all the sides of the representative image, wherein the plurality of associated images are displaced a further distance from behind the representative image to reveal the associated images more; and
present, in response to a second user interaction [[of]] with the expanded image cloud, a subset of the second set of image clouds associated with the plurality of associated images of the expanded image cloud.

2.  (Cancelled)

3.  (Currently Amended)  The system of claim 1, wherein the associated images are arranged around each of the representative images based on a temporal ordering.



5.  (Currently Amended)  The system of claim 1, wherein a placement of the associated images around each of the representative images is randomly offset.

6.  (Cancelled)

7.  (Currently Amended)  The system of claim 1, wherein the subset of the second set of images clouds represent scenes of a video represented by the expanded image cloud 

8.  (Currently Amended)  A computer-implemented method, comprising:
receiving, via a processor, a plurality of videos;
generating, via the processor, a plurality of image clouds based on the videos, wherein each of the image clouds of a first set of image clouds of the plurality of image clouds represents a video and comprises a plurality of associated images representing scenes of the video, wherein a basic view of the each image cloud comprises a group of images placed one on top of each other with small parts of the plurality of associated images protruding out from under a representative image on top, wherein the plurality of image clouds comprises [[a]] the first set of image clouds with a 
presenting, via the processor, an interactive image cloud representation comprising the first set of image clouds, wherein each image cloud comprises [[a]] the representative image and [[a]] the plurality of associated images partially displayed behind and around on all sides of the representative image to form a cloud;
expanding, via the processor, in response to a first user interaction with an image cloud of the first set of image clouds, the image cloud to present an expanded image cloud comprising the representative image and the plurality of associated images displayed around on all the sides of the representative image, wherein the plurality of associated images are displaced a further distance from behind the representative image to reveal the associated images more; and 
presenting, via the processor, in response to a second user interaction [[of]] with the expanded image cloud, a subset of the second set of image clouds associated with the plurality of associated images of the expanded image cloud.

9.  (Currently Amended)  The computer-implemented method of claim 8, wherein the first user interaction comprises a mouse-over event at the image cloud of the first set of image clouds.

10.  (Currently Amended)  The computer-implemented method of claim 8, comprising contracting the expanded image cloud in response to detecting a mouse-leave event at the expanded image cloud of the first set of image clouds.

11.  (Canceled)

12.  (Currently Amended)  The computer-implemented method of claim 8, comprising presenting a higher level image cloud representation in response to detecting a third user interaction, wherein the higher level image cloud representation comprises an image cloud with associated images corresponding to the representative images of the first set of image clouds of the interactive image cloud representation.

13.  (Previously Presented)  The computer-implemented method of claim 8, comprising presenting a higher level image cloud representation via an animation comprising:
fading-out the associated images from the image clouds;
moving representative images of the image clouds into a new image cloud at a target location for the new image cloud; and
fading-in remaining image clouds for the higher level image cloud representation.


dividing videos into shots and scenes via video scene detection on each video;
determining a similarity and representative frames via static scene summary on images of a scene;
identifying and tagging elements in the images via visual recognition to generate visual tags;
aggregating the visual tags to generate most substantial concepts; and
generating the interactive image cloud representation based on the representative frames 

15.  (Currently Amended)  A computer-readable storage medium for visualization of videos, the 
receive a plurality of videos;
generate a plurality of image clouds based on the videos, wherein each of the image clouds of a first set of image clouds of the plurality of image clouds represents a video and comprises a plurality of associated images representing scenes of the video, wherein a basic view of the each image cloud comprises a group of images placed one on top of each other with small parts of the plurality of associated images protruding out from under a representative image on top, wherein the plurality of image clouds comprises [[a]] the first set of image clouds with a first level of granularity and a second set of image clouds with a second level of granularity that includes more detail than the first level of granularity; 
present an interactive image cloud representation comprising the first set of image clouds, wherein each image cloud comprises [[a]] the representative image and [[a]] the plurality of associated images partially displayed behind and around on all sides of the representative image to form a cloud;
expand, in response to a first user interaction with an image cloud of the first set of image clouds, the image cloud to present an expanded image cloud comprising the representative image and the plurality of associated images displayed around on all the sides of the representative image, wherein the plurality of associated images are displaced a further distance from behind the representative image to reveal the associated images more; and
present, in response to a selection of one the expanded image cloud, a subset of the second set of image clouds associated with the plurality of associated images of the expanded image cloud.

computer-readable storage medium of claim 15, further comprising program code executable by the processor to:
divide videos into shots and scenes via video scene detection on each video;
determine a similarity and representative frames via static scene summary on images of scene;
identify and tagging elements in the images via visual recognition to generate visual tags;
aggregate the visual tags to generate most substantial concepts; and
generate the plurality of image clouds based on the representative frames 

17.  (Currently Amended)  The computer-readable storage medium of claim 15, further comprising program code executable by the processor to 

18.  (Canceled)

19.  (Currently Amended)  The computer-readable storage medium of claim 15, further comprising program code executable by the from a third set of image clouds with associated images corresponding to the representative images of the first set of image clouds of the interactive image cloud representation.

20.  (Currently Amended)  The computer-readable storage medium of claim 15, further comprising program code executable by the processor to:
fade-out the associated images from the first set of image clouds;
move [[the]] representative images of the first set of image clouds into a new image cloud at a target location for the new image cloud; and
fade-in a third set of image clouds for a higher level image cloud representation.

21.  (Previously Presented)  The system of claim 1, wherein the first user interaction comprises a hover over event and the second user interaction comprises a mouse click.

22.  (Currently Amended)  The system of claim 1, wherein the second user interaction comprises a mouse wheel scroll while hovering over the expanded image cloud.

.


The following is an examiner’s statement of reasons for allowance:

The prior arts of recorded when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 8 and 15 when taken in the context of the claims as a whole, especially the concept of generate a plurality of image clouds based on the videos, wherein each of the image clouds of a first set of image clouds of the plurality of image clouds represents a video and comprises a plurality of associated images representing scenes of the video, wherein a basic view of the each image cloud comprises a group of images placed one on top of each other with small parts of the plurality of associated images protruding out from under a representative image on top, wherein the plurality of image clouds comprises the first set of image clouds with a first level of granularity and a second set of image clouds with a second level of granularity that includes more detail than the first level of granularity; present an interactive image cloud representation comprising the first set of image clouds, wherein each image cloud comprises the representative image and the plurality of associated images partially displayed behind and around on all sides of the representative image to form a cloud; expand, in response to a first user interaction with an image cloud of the first set of image clouds, the image cloud to present an expanded image cloud comprising the representative image and the plurality of associated images displayed around on all the sides of the representative image, wherein the plurality of 
At best the prior arts of record, specifically, Kasutani et al. (US 20090066838 A1) teaches a system comprising: receive a plurality of videos; generate a plurality of image clouds based on the videos, wherein the plurality of image clouds comprises a first set of image clouds and present an image cloud representation comprising the first set of image clouds wherein each image cloud comprises a representative image and a plurality of associated images (see Abstract, Fig. 4, paragraph [0057], paragraph [0087], paragraph [0105]). Lloyd-Jones et al. (US 20010033302 A1) teaches a first image cloud with a first level of granularity and a second set of image clouds with a second level of granularity that includes more detail than the first level of granularity, and present, in response to a second user interaction of the expanded image cloud, a subset of the second set of image clouds associated with the plurality of associated images of the expanded image cloud (Fig. 3, paragraph [0033], paragraph [0042]). Zambetti et al.  (US 20110276923 A1) teaches a display of a media stack with a representing media clip on top, and other clips protrude from underneath (Fig. 8, paragraph [0143]).

In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have 

Thus, claims 1, 8 and 15 are allowed over the prior arts of record. Dependent claims 3-5, 7, 9-10, 12-14, 16-17 and 19-23 are also allowable due to its dependency of independent claims 1, 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143